             Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE



 UNITED STATES OF AMERICA,                  )
                                            )           Case No. 1:19-cv-00745
            Plaintiff,                      )
                                            )
            v.                              )
                                            )
 JOSEPH R. ESKEL,                           )
 CAREL M. ESKEL a/k/a CAROL M. ESKEL, )
 BON ACCORD, Fiduciary Owner under          )
 Declaration of Creation of a Pure Trust    )
 Organization under the name of Bon Accord, )
 dated November 14, 1997, and               )
 TOWN OF DANVILLE,                          )
                                            )
            Defendants.                     )
 _______________________________________)

                                          COMPLAINT

       The United States of America, at the direction of a delegate of the Attorney General and

with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 7401, brings this civil action (1) to reduce to judgment unpaid federal tax liabilities owed by

Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel, and (2) to enforce the federal tax liens

against certain real property that is currently held in the name of Defendant Town of Danville.

For its Complaint, the United States alleges as follows:

                               Jurisdiction, Parties, and Property

       1.      The district court has jurisdiction pursuant to 26 U.S.C. §§ 7402(a) and 7403, and

28 U.S.C §§ 1331, 1340, and 1345.

       2.      The defendant Joseph R. Eskel resides in Rockingham County, New Hampshire,

within the jurisdiction of this Court.



                                                 1
            Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 2 of 12



       3.      The defendant Carel M. Eskel, also known as Carol M. Eskel, resides in

Rockingham County, New Hampshire, within the jurisdiction of this Court. The defendant

Joseph R. Eskel is married to the defendant Carel M. Eskel.

       4.      The defendant Bon Accord, Fiduciary Owner under Declaration of Creation of a

Pure Trust Organization under the name of Bon Accord, dated November 14, 1997 (“Bon

Accord”), is joined as a party as required by 26 U.S.C. § 7403(b), because Bon Accord has, or

may claim, an interest in the property described below.

       5.      The defendant Town of Danville in New Hampshire is joined as a party as

required by 26 U.S.C. § 7403(b), because it has, or may claim, an interest in the property

described below.

       6.      The real property upon which the United States seeks to enforce its tax liens is

held in the name of Town of Danville, and consists of the land, along with all improvements,

buildings, and appurtenances, commonly known as 599 Main Street, Danville, New Hampshire

03819 (the “Real Property”). The legal description of the Real Property is as follows:

       Two parcels of land situated in Danville, County of Rockingham and State of
       New Hampshire, bounded and described as follows:

       Parcel A: With the buildings thereon situate on the Westerly side of Route 111A
       and beginning at the Northeasterly corner thereof at said Route 111A at land of
       Anthony, Jr. and Katherine M. DeCesare and running Southeasterly by said Route
       111A, 481 feet, more or less, to a stonewall at land now or formerly of Thomas
       Waters; thence turning and running Southwesterly by said stonewall and land of
       Waters, 293.42 feet to a point; thence continuing Southwesterly by said stonewall
       and land of Waters to a point; thence continuing Southwesterly by said stonewall
       and land of Waters 532.47 feet to a point; thence turning and running Northerly
       by said stonewall and land of Waters to a point; thence turning and running
       Northwesterly by said stonewall and land of Waters, 838.79 feet to a point; thence
       turning and running Westerly by said land of Waters to a point at the
       Northwesterly corner of said Waters’ land; thence turning and running Southerly
       by said Waters’ land to a point at land now or formerly of Lucy M. Currier;
       thence turning and running N 89° 55’ 51” W by said land of Currier, 237.6 feet to
       a point at land now or formerly of Borges; thence turning and running N 89° 58’

                                                2
             Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 3 of 12



       59” W by said land of Borges, 227.4 feet to a point at land now or formerly of
       Bassett; thence turning and running N 5° 3’ 9” E by land now or formerly of
       Borges to land now or formerly of the True heirs; thence turning and running S
       88° 7’ 20” E by said land of True Heirs and land of DeCesare to said Route 111A
       and the point of beginning.

       Parcel B: Land Westerly of Route 111A and beginning at the Northeasterly
       corner of the within described premises, at the Northwesterly corner of land
       previously conveyed by Sidney F. and Marjorie A. Borges to Robert A. and Helen
       J. Mackey by deed dated September 19, 1977, recorded in said Registry at Book
       2293, Page 1110, said Mackey premises being now or formerly owned by The
       Exeter Cooperative Bank, and running S 05° 03’ 09” W along said Bank land,
       600 feet, more or less; thence continuing on the same course along land said to be
       of Robert A. and Helen J. Mackey, 160 feet, more or less, to land now or formerly
       of one Bassett; thence running along said Bassett land and possibly along land of
       owner unknown, generally Westerly 1750 feet, more or less, to the Town Line
       between said Danville and the Town of Sandown, N.H.; thence running generally
       Northerly along said Town Line 815 feet, more or less, to land now or formerly of
       the heirs of Ralph True; thence running generally Easterly along said True land,
       1875 feet, more or less, to the point of beginning.

       Said premises are conveyed subject to the rights acquired by Public Service
       Company of New Hampshire by deed dated September 16, 1974 and recorded in
       Rockingham County Registry of Deeds at Book 2228, Page 1468.

       Being the same premises conveyed to “Bon Accord, Fiduciary Owner under
       Declaration of Creation of a Pure Trust Organization under the name of Bon
       Accord, dated November 14, 1997” by deed of Joseph Robert Eskel and Carol
       Eskel, husband and wife, and recorded at Book 3315, Page 2495, in the
       Rockingham County Registry of Deeds.

                                    COUNT ONE
      (Claim to Reduce Income Tax Liabilities to Judgment Against Joseph R. Eskel)

       7.      The United States incorporates by reference paragraphs 1 and 2 as if specifically

realleged herein.

       8.      A delegate of the Secretary of the Treasury made assessments against Joseph R.

Eskel for income taxes, penalties, and interest, and for civil penalties and interest, for the periods,

on the dates, and in the amounts described below, which have balances due with interest,

accruals, and costs as of March 14, 2019, as follows:



                                                  3
            Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 4 of 12



        Tax Period      Assessment       Assessment Type         Assessed       Balance Due
         Ending             Date                                 Amount          3/14/2019
        12/31/2004       9/13/2010    Tax                       $726,452.00     $2,610,365.28
                         9/13/2010    Miscellaneous Penalty     $526,677.70
                         9/13/2010    Late Payment Penalty      $181,613.00
                         9/13/2010    Interest                  $491,267.92
                         11/4/2013    Interest                  $207,404.79
         12/31/2005      9/13/2010    Tax                       $720,897.00      $2,441,778.15
                         9/13/2010    Miscellaneous Penalty     $522,650.33
                         9/13/2010    Late Payment Penalty      $180,224.25
                         9/13/2010    Interest                  $377,936.69
                         11/4/2013    Interest                  $194,011.13
         12/31/2006      9/13/2010    Tax                       $865,983.00      $2,692,766.33
                         9/13/2010    Miscellaneous Penalty     $627,837.67
                         9/13/2010    Late Payment Penalty      $164,536.77
                         9/13/2010    Interest                  $280,187.28
                        10/29/2012    Late Payment Penalty       $51,958.98
                         11/4/2013    Interest                  $210,353.91
         12/31/2007      9/13/2010    Tax                       $783,941.00      $2,304,972.79
                         9/13/2010    Miscellaneous Penalty     $568,357.23
                         9/13/2010    Late Payment Penalty      $113,671.44
                         9/13/2010    Interest                  $158,182.89
                        10/29/2012    Late Payment Penalty       $82,313.81
                         11/4/2013    Interest                  $177,438.98
         12/31/2003      7/20/2009    Civil Penalty               $5,000.00          $6,807.33
                                      I.R.C. § 6702
                         11/4/2013    Interest                      $776.75
         12/31/2004      7/20/2009    Civil Penalty               $5,000.00          $7,095.44
                                      I.R.C. § 6702
                         11/4/2013    Interest                      $799.26
         12/31/2005      7/20/2009    Civil Penalty               $5,000.00          $7,095.44
                                      I.R.C. § 6702
                         11/4/2013    Interest                      $799.26
         12/31/2006      7/20/2009    Civil Penalty               $5,000.00          $7,095.44
                                      I.R.C. § 6702
                         11/4/2013    Interest                      $799.26
         12/31/2007      7/20/2009    Civil Penalty               $5,000.00          $7,095.44
                                      I.R.C. § 6702
                         11/4/2013    Interest                      $799.26
        Total                                                                   $10,085,071.64

       9.       The “Miscellaneous Penalt[ies]” described in paragraph 8, above, are penalties

asserted under 26 U.S.C. § 6651(f) resulting from Joseph R. Eskel’s fraudulent failure to file

required federal income tax returns for tax years 2004, 2005, 2006, and 2007.

                                                4
              Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 5 of 12



        10.       Joseph R. Eskel had knowledge of federal income tax return filing requirements

because (1) he filed federal income tax returns for tax years 1987 through 1997, and (2) he

received by certified mail a copy of IRS Letter 3175 and Publication 2105 – “Why Do I Have To

Pay Taxes”– delivered by the IRS on April 14, 2008.

        11.       Joseph R. Eskel earned income from his business, Alarm Devices Supply, during

tax years 2004 through 2007.

        12.       Joseph R. Eskel purchased illegal tax promotion tools, including a so-called

“Corporation Sole” or “Pure Trust” scheme that advertises to taxpayers that they can remove

themselves from the federal tax system and avoid paying federal income taxes entirely. One

such promoter, Frank Eugene Ellena, was enjoined from selling this promotion. The subject

Real Property in this case was transferred into the name of Bon Accord, a so-called “Pure Trust.”

        13.       Joseph R. Eskel participated in the so-called “Form 1099 OID Refund Scheme”

which involved the filing of frivolous Forms 1099-OID or other bogus financing instruments.

Promoters of this scheme advertise that the client can draw on or redeem a “secret account”

created when the United States went off the gold standard in the 1930s, a claim that has no basis

in fact or law.

        14.       Joseph R. Eskel has failed to cooperate with the IRS’s examination of his federal

income tax liability for tax years 2004-2007, and filed frivolous paperwork, including papers

with the Rockingham County Registry of Deeds, to impede the progress of the examination.

        15.       On November 14, 2008, frivolous Forms 1040 were received by the IRS Service

Center for tax years 2003-2007 recording both erroneous and fabricated interest income and

federal taxes withheld of $133,000, $133,000, $383,000, $133,000, and $133,000, for each tax

year, respectively.



                                                   5
               Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 6 of 12



       16.       Joseph R. Eskel paid mortgage and other personal expenses with postal money

orders, cash, and gold or other coin, for the purpose of concealing assets and/or other business

dealings.

       17.       Notice of the liabilities described in paragraph 8 was given to, and payment

demanded from, Joseph R. Eskel.

       18.       Despite proper notice and demand, Joseph R. Eskel failed, neglected, or refused to

fully pay the liabilities, and after the application of all abatements, payments, and credits, he

remains liable to the United States in the amount of $10,085,071.64, plus statutory additions

accruing from and after March 14, 2019.

                                    COUNT TWO
 (Claim to Reduce Income Tax Liabilities to Judgment Against Carel M. Eskel a/k/a Carol
                                       M. Eskel)

       19.       The United States incorporates by reference paragraphs 1 and 3 as if specifically

realleged herein.

       20.       A delegate of the Secretary of the Treasury made assessments against Carel M.

Eskel a/k.a Carol M. Eskel for civil penalties and interest for the periods, on the dates, and in the

amounts described below, which have balances due with interest, accruals, and costs as of March

14, 2019, as follows:

         Tax Period      Assessment       Assessment Type           Assessed        Balance
          Ending            Date                                    Amount            Due
                                                                                   3/14/2019
            12/31/2003    8/17/2009     Civil Penalty                $5,000.00      $7,372.44
                                        I.R.C. § 6702
                         10/21/2013     Interest                       $783.95
            12/31/2004    8/17/2009     Civil Penalty                $5,000.00      $7,073.76
                                        I.R.C. § 6702
                         10/21/2013     Interest                       $774.87
            12/31/2005    8/17/2009     Civil Penalty                $5,000.00      $7,073.76
                                        I.R.C. § 6702
                         10/21/2013     Interest                       $774.87

                                                  6
             Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 7 of 12



         Tax Period      Assessment       Assessment Type           Assessed         Balance
          Ending            Date                                    Amount             Due
                                                                                    3/14/2019
         12/31/2006       8/17/2009     Civil Penalty                $5,000.00       $7,073.76
                                        I.R.C. § 6702
                         10/21/2013     Interest                       $774.87
         12/31/2007       8/17/2009     Civil Penalty                $5,000.00       $7,073.76
                                        I.R.C. § 6702
                         10/212013      Interest                       $774.87
         Total                                                                      $35,667.48

       21.       Notice of the liabilities described in paragraph 20 was given to, and payment

demanded from, Carel M. Eskel a/k/a Carol M. Eskel.

       22.       Despite proper notice and demand, Carel M. Eskel a/k/a Carol M. Eskel failed,

neglected, or refused to fully pay the liabilities, and after the application of all abatements,

payments, and credits, she remains liable to the United States in the amount of $35,667.48, plus

statutory additions accruing from and after March 14, 2019.

                                      COUNT THREE
                  (Claim to Enforce Federal Tax Liens Against Real Property)

       23.       The United States incorporates by reference paragraphs 1 through 22 as if

specifically realleged herein.

       24.       Because Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel neglected,

refused, or failed to pay the liabilities described in paragraphs 8 and 20 after notice and demand,

federal tax liens arose pursuant to 26 U.S.C. §§ 6321 and 6322 on the dates of the assessments

and attached to all property and rights to property belonging to Joseph R. Eskel and Carel M.

Eskel a/k/a Carol M. Eskel, then in existence or thereafter acquired, including the Real Property.

       25.       By a document dated March 6, 1998, and recorded on March 9, 1998, with the

Rockingham County Registry of Deeds at Book 3274, Page 195, Walter G. Fries transferred the

Real Property to Joseph R. Eskel and Carol Eskel, husband and wife.


                                                   7
              Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 8 of 12



        26.    By a document dated June 27, 1998, and recorded on August 7, 1998, with the

Rockingham County Registry of Deeds at Book 3315, Page 2495, Joseph R. Eskel and Carol

Eskel, husband and wife, transferred the Real Property to “Bon Accord,” a purported trust.

        27.    Through a Tax Collector’s Deed dated September 2, 2014, and recorded on

September 4, 2014, with the Rockingham County Registry of Deeds at Book 5558, Page 1384,

record title to the Real Property was placed into the name of the Town of Danville. The Town of

Danville took any title to the Real Property subject to the tax liens described in Paragraph 24.

        28.    Pursuant to a purported Contract and Declaration of Creation of Pure Trust

Organization, Bon Accord was allegedly formed on or about November 14, 1997.

        29.    Upon information and belief, Bon Accord is a fictitious trust and sham created to

protect assets of Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel from future collection

activity.

        30.    Defendants Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel continually

lived on the Real Property since acquiring it in 1998, and paid expenses related to the Real

Property, including a mortgage loan and real-estate taxes. On April 7, 2006, Defendant Joseph

R. Eskel issued a check from his bank account to St. Mary’s Bank to fully pay the remaining

balance on the mortgage loan.

        31.    Part of the Real Property was used as a farm, and the Eskels’ daughters operated a

business named Grandview Stables on the Real Property. The Eskels’ daughters issued checks

to both of the Defendant taxpayers for rent, taxes, and insurance. The Defendant taxpayers paid

their son-in-law’s construction company to make improvements to the Real Property.




                                                 8
                Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 9 of 12



       32.        Defendant Bon Accord held record title to the Real Property as a mere nominee

for, and on behalf of, Defendants Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel, the

true owners of said Real Property.

       33.        Defendants Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel transferred

record title to the Real Property to Bon Accord with the actual intent to hinder, delay, or defraud

creditors.

       34.        Defendants Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel did not

receive reasonably equivalent value for the transfer of the Real Property from themselves to Bon

Accord in 1998.

       35.        Defendants Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel became

insolvent as a result of the transfer of the Real Property.

       36.        Notices of Federal Tax Lien (“NFTL”) were filed with the Rockingham County,

New Hampshire, Registry of Deeds in accordance with 26 U.S.C. § 6323(f) as follows:

                  Name            Type of Tax         Tax Periods Ending      Date NFTL Filed
             Joseph R. Eskel   I.R.C. § 6702                   12/31/2003;            8/30/2010;
                               Civil Penalty                   12/31/2004;     8/28/2018 (re-file)
                                                               12/31/2005;
                                                               12/31/2006;
                                                                12/31/2007
             Joseph R. Eskel   Income Tax                      12/31/2004;              1/18/2011
                                                               12/31/2005;
                                                               12/31/2006;
                                                                12/31/2007
             Carol M. Eskel    I.R.C. § 6702                   12/31/2003;            2/14/2011;
                               Civil Penalty                   12/31/2004;     10/1/2018 (re-file)
                                                               12/31/2005;
                                                               12/31/2006;
                                                                12/31/2007
             Bon Accord, as    Income Tax;                     12/31/2003;           11/19/2012;
             nominee of        I.R.C. § 6702                   12/31/2004;      8/28/2018 (re-file
             Joseph R. Eskel   Civil Penalty                   12/31/2005;         for 6702 only)

                                                  9
              Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 10 of 12



                                                                   12/31/2006;
                                                                    12/31/2007
          Bon Accord, as        I.R.C. § 6702                      12/31/2003;             11/19/2012;
          nominee of Carel      Civil Penalty                      12/31/2004;       10/1/2018 (re-file)
          M. Eskel a.k.a                                           12/31/2005;
          Carol M. Eskel                                           12/31/2006;
                                                                    12/31/2007


        37.     The United States is entitled to enforce the federal tax liens described in

paragraph 24 against the Real Property pursuant to 26 U.S.C. § 7403 and to have the entire Real

Property sold in a judicial sale, free and clear of all rights, titles, claims, liens, and interests of the

parties, including any rights of redemption, with the proceeds of the sale distributed: first, to pay

the costs of sale, including any expenses incurred to secure and maintain the Real Property; and,

second, to the United States to pay the liabilities described above; or, alternatively, as otherwise

determined by the Court in accordance with the law.

        WHEREFORE, the plaintiff United States of America prays for a judgment determining

that:

        A.      The defendant Joseph R. Eskel is liable to the plaintiff United States for income

tax liabilities and civil penalties for the periods ending December 31, 2003, 2004, 2005, 2006,

and 2007, in the amount of $10,085,071.64, plus statutory additions accruing from and after

March 14, 2019, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28

U.S.C. § 1961(c);

        B.      The defendant Carel M. Eskel a/k/a Carol M. Eskel is liable to the plaintiff United

States for civil penalties for the periods ending December 31, 2003, 2004, 2005, 2006, and 2007,

in the amount of $35,667.48, plus statutory additions accruing from and after March 14, 2019,

including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c);


                                                    10
             Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 11 of 12



        C.      The United States has valid and subsisting federal tax liens under 26 U.S.C. §§

6321 and 6322 securing the liabilities described in paragraphs A and B on all property and rights

to property belonging to the defendant Joseph R. Eskel and the defendant Carel M. Eskel a/k/a

Carol M. Eskel, including the Real Property;

        D.      The federal tax liens securing the liabilities described above shall be enforced

pursuant to 26 U.S.C. § 7403 against the Real Property by ordering the sale of the entire Real

Property in a judicial sale, free and clear of all rights, titles, claims, liens, and interests of the

parties, including any rights of redemption, with the proceeds of the sale distributed: first, to pay

the costs of the sale, including any expenses incurred to secure and maintain the Real Property;

and, second, to the plaintiff United States to pay the liabilities described in paragraphs A and B;

        E.      The Court determine that the failure by any defendant other than the defendants

Joseph R. Eskel and Carel M. Eskel a/k/a Carol M. Eskel to timely plead a right, title, claim, lien

or interest in the Real Property shall result in a default being entered against that party, and a

default judgment finding that said party has no right, title, claim, lien, or other interest in the

proceeds of the sale of the Real Property; and,

        F.      The United States of America shall recover its costs, and be awarded such other

and further relief as the Court determines is just and proper.




                                                    11
           Case 1:19-cv-00745 Document 1 Filed 07/12/19 Page 12 of 12



       DATED: July 12, 2019

                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney General
                                            Tax Division, U.S. Department of Justice



                                             __/s/ Philip L. Bednar_________________
                                            PHILIP LEONARD BEDNAR
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            P.O. Box 55
                                            Washington, D.C. 20044
                                            202-307-6415 (v)
                                            202-514-5238 (f)
                                            Philip.L.Bednar@usdoj.gov
                                            WA State Bar No. 41304

Of Counsel:
SCOTT W. MURRAY
United States Attorney




                                       12
                                         Case 1:19-cv-00745 Document 1-1 Filed 07/12/19 Page 1 of 2
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I.United
   (a) PLAINTIFFS
         States of America
                                                                                                              DEFENDANTS
                                                                                                            Joseph R. Eskel, Carel M. Eskel a/k/a Carol M. Eskel, Bon Accord,
                                                                                                            Town of Danville

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Rockingham
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
U.S. Department of Justice, Tax Division
P.O. Box 55, Washington, DC 20044
(202) 307-6415

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7402(a), 26 U.S.C. 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce federal tax liabilities to judgment, enforce federal tax liens
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         10,120,739.12                            JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/12/2019                                                              /s/ Philip L. Bednar
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)     Case 1:19-cv-00745 Document 1-1 Filed 07/12/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 1:19-cv-00745 Document 1-2 Filed 07/12/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:19-cv-00745
                                                                      )
    Joseph R. Eskel, Carel M. Eskel a/k/a Carol M.                    )
       Eskel, Bon Accord, and Town of Danville                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joseph R. Eskel
                                           599 Main Street
                                           Danville, NH 03819




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Philip L. Bednar
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 1:19-cv-00745 Document 1-2 Filed 07/12/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-00745

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 1:19-cv-00745 Document 1-3 Filed 07/12/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:19-cv-00745
                                                                      )
    Joseph R. Eskel, Carel M. Eskel a/k/a Carol M.                    )
       Eskel, Bon Accord, and Town of Danville                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Carel M. Eskel a/k/a Carol M. Eskel
                                           599 Main Street
                                           Danville, NH 03819




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Philip L. Bednar
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 1:19-cv-00745 Document 1-3 Filed 07/12/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-00745

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 1:19-cv-00745 Document 1-4 Filed 07/12/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:19-cv-00745
                                                                      )
    Joseph R. Eskel, Carel M. Eskel a/k/a Carol M.                    )
       Eskel, Bon Accord, and Town of Danville                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bon Accord, Fiduciary Owner under Declaration of Creation of a Pure Trust
                                           Organization under the name of Bon Accord, dated November 14, 1997
                                           599 Main Street
                                           Danville, NH 03819




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Philip L. Bednar
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 1:19-cv-00745 Document 1-4 Filed 07/12/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-00745

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 1:19-cv-00745 Document 1-5 Filed 07/12/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:19-cv-00745
                                                                      )
    Joseph R. Eskel, Carel M. Eskel a/k/a Carol M.                    )
       Eskel, Bon Accord, and Town of Danville                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Town of Danville
                                           Attn: Scott Borucki, Chairman, Board of Selectmen
                                           210 Main Street
                                           Danville, NH 03819




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Philip L. Bednar
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 1:19-cv-00745 Document 1-5 Filed 07/12/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-00745

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 1:19-cv-00745 Document 1-6 Filed 07/12/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No. 1:19-cv-00745
                                                                      )
    Joseph R. Eskel, Carel M. Eskel a/k/a Carol M.                    )
       Eskel, Bon Accord, and Town of Danville                        )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Town of Danville
                                           Attn: Christine Tracy, Town Clerk
                                           210 Main Street
                                           Danville, NH 03819




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Philip L. Bednar
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                           Case 1:19-cv-00745 Document 1-6 Filed 07/12/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-00745

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
